DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, in the reply filed on 27 September 2021 is acknowledged.
Claims 6 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 September 2021.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 27 October 2020 and 3 December 2020 were considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, this claim sets forth a composition adjusting step of adding a B-containing master alloy to adjust a composition of an Al-based hot-dip plating bath with the composition being adjusted so that the K concentration falls within a particular range. This claim further sets forth that in the composition adjusting step, the K concentration is reduced by supply gas into the plating bath. The relationship between these two steps is unclear.
First, it is unclear whether the addition of the B-containing master alloy adjusts the K concentration to a range of more than 9 and less than 0.0005 mass % and then the K concentration is further reduced in the Al-based hot-dip plating bath by supplying gas into the Al-based hot-dip plating bath so as to remove a suspended matter on a surface of the Al-based hot-dip plating bath or if the entire adjustment results in the K falling within the range and this is the result of the combination of the master alloy and gas treatment. 
Second, it is not clear if the reduction in the K concentration is a necessary step or is the required method for when the K concentration needs to be reduced. For example, if the B-containing master alloy and Al-based hot-dip plating bath are combined and result in a composition having a K concentration falling within the claimed range such that a reduction is not needed for this range (assuming the range is required, see discussion above regarding this range being unclear as to whether it is required) if the K concentration must be further reduced. Alternatively, this limitation may only be needed if and when the K concentration needs to be reduced and not utilized otherwise. 
Claims 2-5 depend from claim 1 and incorporate the limitations therein. These claims are therefore rejected for the reasons set forth above in regards to claim 1. 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Number 10,760,154 is directed to a hot-dip Al-based alloy-coated steel sheet which includes a coated layer having a surface on which fine spangles are stably and sufficiently formed and which has a beautiful surface appearance due to the fine spangles thus formed on the surface of the coated layer and a method of producing such a hot-dip Al-based alloy-coated steel sheet. (Abstract) he hot-dip Al-based alloy-coated steel sheet includes: a substrate steel sheet; and a hot-dip aluminum-based alloy coated layer which is formed on a surface of the substrate steel sheet and which contains boron at an average concentration of not less than 0.005 mass % and contains potassium at an average concentration of not less than 0.0004 mass %. (Abstract) The hot-dip aluminum-based alloy-coating bath is adjusted by adding an aluminum master alloy containing boron and potassium. (Claims 5-6) This reference does not set forth the gas treatment as set forth within claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636.  The examiner can normally be reached on 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784